Citation Nr: 0514658	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  02-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that denied the veteran's claim of 
entitlement to service connection for residuals of a stroke 
as secondary to service-connected diabetes mellitus, denied 
an increased rating for service-connected PTSD, and denied 
entitlement to individual unemployability.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In September 2004, after further development, the RO granted 
the veteran's claim of entitlement to individual 
unemployability, effective January 8, 2002.  That same month, 
the veteran, through his representative, submitted a 
statement to the RO stating that he "agrees that favorable 
decision for [individual unemployability] is a grant for both 
PTSD and the [individual unemployability]," but that he 
"would like to continue the appeal for [service connection] 
for the residuals of a stroke secondary to [service-
connected] diabetes."  The Board therefore finds that the 
veteran has been granted a full disposition of his claim of 
entitlement to for individual unemployability and that he has 
withdrawn his claim of entitlement to a higher evaluation for 
his service-connected PTSD.  These claims are therefore no 
longer before VA. 

In a November 2002 statement submitted to the RO, the veteran 
submitted a claim of service connection for hypertension 
secondary to diabetes mellitus.  This claim has not yet been 
considered.  The Board therefore refers this claim to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The record indicates that the veteran currently suffers from 
diabetes mellitus, for which he has been service connected.  
This diagnosis was made in 1997, the year after the veteran 
suffered his stroke in 1996.  The record indicates that there 
is a medical relationship generally between diabetes mellitus 
and stroke, but the record is not clear as to the specific 
relationship between the veteran's diabetes mellitus and his 
stroke, and whether the veteran's diabetes mellitus may have 
been present but undiagnosed prior to his stroke.  The record 
also indicates that the veteran has a history of hypertension 
since 1989 and 1990.  The veteran was not afforded a VA 
examination in connection with his claim. 

In light of the above, the Board finds that a VA examination 
is warranted to determine the current nature, extent and 
etiology of the veteran's condition, and to determine if the 
veteran's stroke was caused by or had its origins in his 
military service, or whether the veteran's stroke was 
proximately due to or the result of his diabetes mellitus.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2004).

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for his condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  Here the records indicate 
that the veteran has been seen recently at the Washington, 
D.C., VA Medical Center.  The RO should therefore update the 
claims file to include any medical and treatment records for 
the veteran's condition from this facility dated after June 
2003.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Finally, the record indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  The veteran's claims file, however, contains only a 
Notice of Award but no records supporting or related to such 
award. 

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for any vascular condition, diabetes 
mellitus, hypertension, or residuals of 
stroke, including any records of the 
veteran's treatment for such conditions 
at any VA facility, to include the 
Washington, D.C., VA Medical Center dated 
since June 2003.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent and etiology 
of the veteran's condition, and to 
determine if the veteran's stroke was 
caused by or had its origins in his 
military service, or whether the 
veteran's stroke was proximately due to 
or the result of his diabetes mellitus.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of vascular 
disease, hypertension, diabetes mellitus, 
or residuals of a stroke found to be 
present.  If the examiner diagnoses the 
veteran as having residuals of a stroke, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's stroke was caused 
by or had its onset during service, or 
whether the stroke was proximately due to 
or the result of his diabetes mellitus.  
In this regard, the examiner is requested 
to comment on whether the veteran's 
diabetes mellitus likely predated the 
veteran's 1996 stroke, and if so, whether 
there is a causal relationship between 
this diabetes mellitus and the stroke.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




